Citation Nr: 1103241	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
in the bilateral upper extremities, to include as secondary to 
diabetes.  

2.  Entitlement to service connection for peripheral neuropathy 
in the bilateral lower extremities, to include as secondary to 
diabetes.  

3.  Entitlement to service connection for facial neuropathy.  

4.  Entitlement to service connection for aphonia.  

5.  Entitlement to service connection for neurogenic bowel.  

6.  Entitlement to service connection for neurogenic bladder.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1968, 
during peacetime and the Vietnam Era.  The Veteran had in-country 
service in Vietnam and Thailand.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which inter alia denied service connection for diabetes mellitus, 
peripheral neuropathy in the bilateral upper and lower 
extremities (to include as secondary to diabetes), facial 
neuropathy, aphonia, neurogenic bowel, and neurogenic bladder.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

The Board notes that the Veteran requested a hearing before a 
Decision Review Officer (DRO).  See April 2005 "Appeal to the 
Board of Veterans Appeals," VA Form 9; January 2006 Memorandum 
from the Veteran's Representative.  The Veteran subsequently 
withdrew his hearing request.  See March 2006 "Statement of 
Accredited Representative in Appealed Case," VA Form 646.  No 
further requests for hearings are of record.  As such, the Board 
finds that the Veteran's hearing request is withdrawn. 

In June 2007 and June 2009, the Board remanded the service 
connection claims to the AMC/RO for additional development, 
including obtaining the Veteran's service personnel records and 
SSA records, and providing a VA examination regarding the 
etiology of any peripheral neuropathy, facial neuropathy, 
aphonia, and impairment of the bowel and/or bladder.  That 
development was completed and the case was returned to the Board 
for appellate review.  As will be discussed herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the June 2007 and June 2009 remand 
orders with regard to the service connection claims for 
peripheral neuropathy of the bilateral upper and lower 
extremities and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that in a September 2010 rating decision, the RO 
granted service connection for diabetes mellitus, and assigned a 
20 percent rating, effective September 4, 2003.  Thus, the issue 
of entitlement to service connection for diabetes mellitus is no 
longer on appeal as the benefit on appeal has been granted.  

The issues of entitlement to service connection for facial 
neuropathy, aphonia, neurogenic bowel, and neurogenic bladder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of entitlement to special monthly compensation based on 
the need for aid and attendance has been raised by the record 
(see June 2008 Aid and Attendance Statement), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of any peripheral 
neuropathy in the bilateral upper extremities; peripheral 
neuropathy of the bilateral upper extremities was not manifested 
within one year of the last date of exposure to herbicides during 
service or after service discharge; there is no evidence of 
continuity of neurological problems of the bilateral upper 
extremities after the Veteran's discharge from service; and there 
is no probative and positive evidence relating peripheral 
neuropathy to his active service or any incident therein, to 
include herbicide exposure or probative and positive evidence 
that such disability was related to, proximately due to, or 
aggravated by the Veteran's service-connected diabetes mellitus 
disability.

2.  The Veteran's STRs are negative for complaints, treatment, 
and diagnoses of any peripheral neuropathy in the bilateral lower 
extremities; peripheral neuropathy of the bilateral lower 
extremities was not manifested within one year of the last date 
of exposure to herbicides during service or after service 
discharge; there is no evidence of continuity of neurological 
problems of the bilateral lower extremities after the Veteran's 
discharge from service; and there is no probative and positive 
evidence relating peripheral neuropathy to his active service or 
any incident therein, to include herbicide exposure or probative 
and positive evidence that such disability was related to, 
proximately due to, or aggravated by the Veteran's service-
connected diabetes mellitus disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy in the bilateral upper extremities, to 
include as a result of herbicide exposure, was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and it is not proximately due to or the result of the 
Veteran's service-connected diabetes mellitus disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).     

2.  Peripheral neuropathy in the bilateral lower extremities, to 
include as a result of herbicide exposure, was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and it is not proximately due to or the result of the 
Veteran's service-connected diabetes mellitus disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).     




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by May 2003, July 2004, 
June 2007, and June 2009 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claims; and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  In an attachment to the June 2007 notice letter, the 
RO also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 Vet. 
App. at 486.  While the July 2004, June 2007, and June 
2009letters were issued after the initial rating decision in July 
2003, the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the appellant's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the July 2004, June 2007, 
and June 2009 notice letters were issued, the Veteran's claims 
were readjudicated in the July 2010 Supplemental Statement of the 
Case (SSOC).  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs, service personnel records, VA and private 
medical records, Social Security Administration (SSA) records, 
various photos of the Veteran, a DVD of the Veteran's service in 
Vietnam, and statements submitted by or on behalf of the Veteran, 
including statements from the Veteran's wife, ex-wife, daughter, 
and fellow servicemembers.  As noted, the Veteran requested a 
hearing before a DRO.  See April 2005 "Appeal to the Board of 
Veterans Appeals," VA Form 9; January 2006 Memorandum from the 
Veteran's Representative.  He subsequently withdrew his hearing 
request.  See March 2006 "Statement of Accredited Representative 
in Appealed Case," VA Form 646.  No further requests for 
hearings are of record.  As such, the Board finds that the 
Veteran's hearing request is withdrawn. 

As noted, in June 2007 and June 2009 decision/remands, the Board 
remanded the claim to the AMC/RO for additional development, 
including obtaining the Veteran's service personnel records and 
SSA records, and providing a VA examination regarding the 
etiology of any peripheral neuropathy, facial neuropathy, 
aphonia, and impairment of the bowel and/or bladder.  The AMC/RO 
obtained and associated with the claims folder the Veteran's 
service personnel records and SSA records.  Further, the Veteran 
was afforded a VA examination to include opinions regarding the 
etiology of his peripheral neuropathy disability in December 
2009.  The Veteran has not argued that the VA medical opinion 
with regard to the Veteran's peripheral neuropathy disabilities 
is inadequate, and review of such opinion reveals no inadequacies 
or inconsistencies.  Further, the Board finds that the December 
2009 VA opinion with regard to the Veteran's peripheral 
neuropathy disabilities is adequate to decide the claims on the 
merits as the reviewer relied on review of all evidence of record 
including the Veteran's statements and contentions, STRs, and 
post-service medical records.   

Therefore, as the AOJ obtained outstanding service personnel 
records and SSA records and a medical opinion regarding the 
etiology of the peripheral neuropathy, the Board finds that the 
AOJ substantially complied with the June 2007 and June 2009 
remand orders and no further action is necessary with regard to 
the service connection claims from peripheral neuropathy of the 
bilateral upper and lower extremities.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the claimant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis of the Service Connection 
Claims for 
Peripheral Neuropathy 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, such as other organic disease of the nervous system, 
including peripheral neuropathy, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a result 
of service in Vietnam, any of the eleven diseases listed in 
38 C.F.R. § 3.309(e) may be presumed to have been incurred in-
service even if there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307.  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) 
(where the Court held that VA's requirement that a claimant must 
have been present within the land borders of Vietnam at some 
point in the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran seeks service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, which he 
maintains are a result of his active service, including exposure 
to herbicide agents while serving in Vietnam and Thailand.  In 
the alternative, the Veteran claims that his peripheral 
neuropathy of the bilateral upper and lower extremities 
disabilities are related to his service-connected diabetes 
mellitus disability.  In a June 2009 decision/remand, the Board 
found that the Veteran has in-country service in Vietnam and is 
presumed to have been exposed to herbicide agents during his 
service.  See June 2009 Board Decision and Remand.  The Veteran's 
DD-214 indicates that his various military occupational 
specialties were an Apr munitions specialist, a weapons 
specialist, and a weapons technician.        

On review of the record, the Board finds that service connection 
for peripheral neuropathy of the bilateral upper and lower 
extremities based on all theories of entitlement, presumptive, 
direct (including based on herbicide exposure), and secondary, 
must fail.

With regard to whether the Veteran has a current disability to 
satisfy the threshold requirement for service connection, review 
of the evidence of record reveals that upon recent VA examination 
in December 2009 peripheral neuropathy was not present because it 
was "not quantifiable" on examination due to the Veteran's non-
service-connected multiple sclerosis disability.  See December 
2009 VA Examination Report.  The Court held that the requirement 
that a current disability be present is satisfied when a claimant 
has a disability at the time the claim is filed, or during the 
pendency of that claim, even if the disability resolves prior to 
the VA's adjudication of the claim.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  Thus, although the Veteran's 
peripheral neuropathy was not present upon most recent 
examination (see December 2009 VA Examination Report), the 
Veteran was still diagnosed with a peripheral neuropathy 
disability during the pendency of the appeal.  See September 2003 
Private Neurological Evaluation from Dr. N.Z.  Thus, the Veteran 
has a current disability (peripheral neuropathy with complaints 
of numbness and tingling in the lower extremities and the hands) 
to meet the threshold requirement for a service connection claim.  
However, the Veteran's STRs are negative for complaints, 
treatment, or diagnoses of any peripheral neuropathy in-service.     

Further, post-service, the first indication of any neurological 
disability, to include peripheral neuropathy, are complaints of 
neurological dysfunction around 1982 to 1983, approximately 
fourteen to fifteen years post-service.  See October 1983 Private 
Treatment Letter from Dr. L.H.A.R. (noting that the Veteran 
suffered from neurological problems as early as September 1983; 
dated approximately fifteen years post-service.  See also 
February 1984 Private Treatment Letter from Dr. H.G. (noting 
neurological dysfunction as early as 1982 and assessing multiple 
sclerosis).  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   
There is also no probative and positive evidence of a nexus 
between the Veteran's peripheral neuropathy of the bilateral 
upper and lower extremities disability and his service or his 
service-connected diabetes mellitus disability.  In this regard, 
the claims folder contains both positive and negative nexus 
opinions.  In a September 2003 Private Neurological Evaluation 
from Dr. N.Z., the private physician noted that the Veteran had a 
history of multiple sclerosis, diabetes mellitus, and military 
exposure to Agent Orange.  The physician also noted that the 
Veteran was quadriplegic, used a wheelchair, and complained of 
numbness and tingling in his lower extremities and hands.  The 
September 2003 private physician diagnosed that Veteran with 
peripheral neuropathy secondary to Agent Orange and/or diabetes 
mellitus.  See September 2003 Private Neurological Evaluation 
from Dr. N.Z.  Further, in a May 2004 Private Treatment Note from 
Dr. E.L.F., the private physician opined that the Veteran's 
peripheral neuropathy is secondary to Agent Orange exposure.  

The Veteran's claims folder also contains a December 2009 VA 
Examination Report.  The December 2009 VA examiner notes that the 
Veteran has a history of multiple sclerosis  diagnosed in 1983, 
is confined to a wheelchair since 2000, and complains of 
paralysis, weakness, tremors, and pain in the upper and lower 
extremities.  The examiner diagnosed the Veteran with multiple 
sclerosis and noted that "if there is any element of peripheral 
neuropathy from diabetes mellitus, it is not quantifiable."  The 
examiner opines that the "neuropathic changes we see in this 
Veteran less likely as not related to his diabetes mellitus and 
almost entirely related to his multiple sclerosis."  The 
rationale for his opinion was that the Veteran's "diabetes 
mellitus is noted in 2000 and sugar control is very good with 
A1C's less than the 7 range," implying that the Veteran's 
diabetes mellitus was diagnosed after multiple sclerosis and is 
well-controlled.   Further, the December 2009 examiner opines 
that "it is less likely as not that [the Veteran's] central, 
spinal, and long tract neurological damage is from Agent 
Orange," as it is related to his multiple sclerosis disability  
which is "severe, end-stage, and progressive," while neuropathy 
is not "a progressive, deteriorating condition."  See December 
2009 VA Examination Report.  On review, the Board finds the 
medical nexus opinions in the September 2003 Private Neurological 
Evaluation from Dr. N.Z. and the May 2004 Private Treatment Note 
from Dr. E.L.F. of little probative value for the following 
reasons.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held 
that "a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  On the other hand, the Board may reject 
a medical opinion if the Board finds that other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the critical question is whether the medical opinion is 
credible in light of all the evidence. In fact, the Board may 
reject a medical opinion that is based on facts provided by a 
veteran which have been found to be inaccurate or because other 
facts present in the record contradict the facts provided by the 
veteran which formed the basis for the opinion. Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (holding that the Board 
may reject such statements of the veteran if rebutted by the 
overall weight of the evidence).

The September 2003 and May 2004 private physicians did not 
provide any rationale for their positive opinions.  The private 
physicians merely relied on the Veteran's statements that he was 
exposed to herbicide agents in service to opine that the 
Veteran's peripheral neuropathy disabilities are related to his 
service.  Although the Veteran's statements were credible with 
regard to the in-service herbicide exposure, the diagnosis of 
diabetes mellitus many years after multiple sclerosis and that 
effects of the multiple sclerosis disability  being "severe, 
end-stage, and progressive" while neuropathy is not constitutes 
negative evidence tending to disprove the assertion that the 
Veteran was disabled from any disease or injury during service or 
as a result of any service-connected disability.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence 
to disprove the existence of an alleged fact); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service).   The 
September 2003 and May 2004 private physicians failed to discuss 
the effects of the Veteran's multiple sclerosis on his peripheral 
neuropathy and the history of his diabetes mellitus and multiple 
sclerosis disabilities, or any other evidence used, in rendering 
the positive medical opinions.  As such, the September 2003 and 
May 2004 opinions are of little probative value. 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically neurological problems of the 
bilateral upper and lower extremities, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, the 
first indication of any peripheral neuropathy disability are 
complaints of neurological dysfunction around 1982 to 1983, 
approximately fourteen to fifteen years post-service.  See 
October 1983 Private Treatment Letter from Dr. L.H.A.R. (noting 
that the Veteran suffered from neurological problems as early as 
September 1983; dated approximately fifteen years post-service); 
February 1984 Private Treatment Letter from Dr. H.G. (noting 
neurological dysfunction as early as 1982 and assessing multiple 
sclerosis).  Absent a nexus between the peripheral neuropathy 
disabilities and service, to include exposure to herbicide 
agents, or the service-connected diabetes mellitus, or continuity 
of symptomatology related to service, there is no basis to grant 
service connection.

As such, the Veteran's service connection claims for peripheral 
neuropathy of the bilateral upper and lower extremities based on 
direct and secondary entitlement must fail.

With regard to the Veteran's service connection claims based on 
presumptive entitlement, although the Veteran is presumed to have 
been exposed to herbicides and the Veteran's diagnosed peripheral 
neuropathy is included in the list of eleven diseases under 
38 C.F.R. § 3.309(e), the evidence of record fails to show that 
the requirements of 38 C.F.R. § 3.307(a)(6) have been met; 
specifically, the evidence of record fails to show that any 
peripheral neuropathy became manifest to a degree of 10 percent 
or more within a year after the Veteran's service in Vietnam 
(within one year after the last date on which the Veteran was 
exposed to an herbicide agent during his active duty service).  
In this regard, as noted, the first indication of any peripheral 
neuropathy disability is reflect in an October 1983 Private 
Treatment Letter from Dr. L.H.A.R., noting that the Veteran 
suffered from neurological problems as early as September 1983, 
and a February 1984 Private Treatment Letter from Dr. H.G., 
noting neurological dysfunction as early as 1982 and assessing 
multiple sclerosis, dated more than one year after the Veteran's 
last exposure to herbicide agents while serving on active duty.  
Thus, his service connection claims based on presumptive 
entitlement based on exposure to herbicide agents in Vietnam must 
fail.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, the 
examiner in December 2009 specifically indicated that the 
Veteran's herbicide exposure in Vietnam did not cause peripheral 
neuropathy.  See December 2009 VA Examination Report.

Despite the medical findings, the Veteran contends that his 
peripheral neuropathy disabilities are related to his herbicide 
exposure in-service.  The Veteran also argues that his peripheral 
neuropathy disabilities are related to his service-connected 
diabetes mellitus disability.  The Veteran is competent to report 
his symptomatology and exposure during service; however, he is 
not been shown to have the requisite medical expertise to link 
his current symptomatology to an event in service particularly in 
light of the fact that there is a lack of continuity of symptoms, 
negative STRs, the lack of treatment for many years after 
discharge from service, and a medical opinion to the contrary.  

Since there no probative and positive evidence of a relationship 
between peripheral neuropathy to service or the Veteran's 
service-connected diabetes mellitus, and no evidence that the 
Veteran's claimed peripheral neuropathy became manifest to a 
degree of 10 percent or more within a year after the Veteran's 
service in Vietnam, the claims of service connection must fail.

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a period 
of war.  However, in light of the evidence of record, the Board 
concludes that peripheral neuropathy of the bilateral upper and 
lower extremities disabilities were not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claims, it is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.  




ORDER

Entitlement to service connection for peripheral neuropathy in 
the bilateral upper extremities, to include as secondary to 
diabetes, is denied.  

Entitlement to service connection for peripheral neuropathy in 
the bilateral lower extremities, to include as secondary to 
diabetes, is denied.  


REMAND

The Veteran also seeks service connection for facial neuropathy, 
aphonia, neurogenic bowel, and neurogenic bladder.  Although the 
Board regrets the additional delay, further development is needed 
prior to adjudicating the merits of the claims.

Review of the record also reveals that the Veteran was provided 
with a VA examination regarding his facial neuropathy, aphonia, 
neurogenic bowel, and neurogenic bladder disabilities.  See 
December 2009 VA Examination Report.  Although the Veteran was 
diagnosed with facial peripheral palsy on the left side and 
aphonia (the inability to speak) (see September 2003 Private 
Neurological Evaluation from Dr. N.Z.), the December 2009 VA 
examiner did not provide medical opinions as to whether the 
Veteran's facial peripheral palsy on the left side and aphonia 
were related to his active duty service, to include herbicide 
exposure during Vietnam service, and/or his service-connected 
diabetes mellitus disability.  

Further, with regard to the service connection claims for 
neurogenic bowel and bladder, although the December 2009 VA 
examiner diagnosed the Veteran with neurogenic bladder and 
incontinence of stool, the examiner did not provide an opinion 
regarding whether the Veteran's neurogenic bladder and 
incontinence of stool  disabilities is related to, proximately 
due to, or aggravated by the service-connected diabetes mellitus 
disability.  In addition, although the December 2009 VA examiner 
opined that "it is less likely as not that [the Veteran's] 
central, spinal, and long tract neurological damage is from" 
herbicide exposure, it is unclear whether the examiner in 
providing a negative opinion for the "long tract neurological 
damage" is referring to the Veteran's diagnosed neurogenic 
bladder and incontinence of stool disabilities (claimed as 
neurogenic bowel and bladder).  See December 2009 VA Examination 
Report.  Thus, it is unclear whether the December 2009 VA 
examiner provided an opinion regarding whether the Veteran's 
neurogenic bladder and incontinence of stool disabilities 
(claimed as neurogenic bowel and bladder) is related to his 
service, specifically his exposure to herbicide agents in 
Vietnam.  Therefore, an addendum to the December 2009 VA 
Examination Report regarding the service connection claims for 
facial neuropathy, aphonia, neurogenic bowel, and neurogenic 
bladder, or a new VA examination, if the December 2009 examiner 
is not available, is necessary to ascertain whether the Veteran's 
facial neuropathy, aphonia, neurogenic bowel, and neurogenic 
bladder disabilities are related to service, to include herbicide 
exposure in Vietnam, or the service-connected diabetes mellitus 
disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The claims folder should be returned 
the same VA examiner who conducted the 
December 2009 VA examination at Orlando 
VAMC for clarification of his opinion as 
to whether the Veteran's facial 
neuropathy (diagnosed as facial 
peripheral palsy of the left side), 
aphonia (inability to speak), 
neurogenic bowel and bladder 
(diagnosed as neurogenic bladder and 
incontinence of stool) disabilities 
are related to service, to include 
herbicide exposure.  Further, the examiner 
should provide an opinion regarding 
whether the Veteran's facial neuropathy 
(diagnosed as facial peripheral palsy 
of the left side), aphonia (inability 
to speak), neurogenic bowel and 
bladder (diagnosed as neurogenic 
bladder and incontinence of stool) 
disabilities are related to, proximately 
due to, or aggravated by the service-
connected diabetes mellitus disability.  

A complete rationale should be provided 
for any opinion.  

If the December 2009 VA examiner is not 
available, the Veteran should be provided 
a new VA examination regarding his facial 
neuropathy (diagnosed as facial 
peripheral palsy of the left side), 
aphonia (inability to speak), 
neurogenic bowel and bladder 
(diagnosed as neurogenic bladder and 
incontinence of stool) disabilities.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current facial neuropathy 
(diagnosed as facial peripheral palsy 
of the left side), aphonia (inability 
to speak), neurogenic bowel and 
bladder (diagnosed as neurogenic 
bladder and incontinence of stool) 
disabilities are related to the Veteran's 
service, to include herbicide exposure in 
Vietnam.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current facial 
neuropathy (diagnosed as facial 
peripheral palsy of the left side), 
aphonia (inability to speak), 
neurogenic bowel and bladder 
(diagnosed as neurogenic bladder and 
incontinence of stool) disabilities 
are related to, proximately due to, or 
aggravated by the Veteran's service-
connected diabetes mellitus disability.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for facial neuropathy, aphonia, neurogenic 
bowel, and neurogenic bladder, taking into 
account any newly obtained evidence.  If 
the service connection claims remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


